United States Court of Appeals
                               For the Eighth Circuit
                           ___________________________

                                   No. 19-2096
                           ___________________________

                              Human Rights Defense Center

                                                  Plaintiff - Appellant

                                                  v.

                                     Baxter County Arkansas

                                                  Defendant - Appellee

                                     ------------------------------

Americans for Prosperity; Arch City Defenders; Center for Appellate Litigation;
Clark-Fox Family Foundation; Free Minds Book Club & Writing Workshop; Just
Detention International; Michigan State University College of Law’s Civil Rights
   Clinic; R Street Institute; Roderick and Solange MacArthur Justice Center;
               Rutherford Institute; Uptown People’s Law Center

             lllllllllllllllllllll              Amici on Behalf of Appellant
                                           ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Harrison
                                  ____________

                                 Submitted: June 17, 2020
                                   Filed: June 8, 2021
                                       [Published]
                                     ____________
Before LOKEN and GRASZ, Circuit Judges, and PITLYK,1 District Judge.
                            ____________

PER CURIAM.

       This case, which pits First Amendment free-speech rights of a publisher against
important correctional-security interests, presents a vestigial dilemma from the pre-
digital communication era. Technology may soon assign the issue to relic status.
But, in the meantime, our task is to answer the question of whether a publisher’s
constitutional rights have been infringed upon by a prison policy limiting most
communication with inmates to postcards—in a facility with no electronic kiosk or
similar device capable of communicating the publisher’s materials.

      In January 2012, the Sheriff of Baxter County, Arkansas, initiated a new policy
regulating incoming mail to inmates and detainees at the Baxter County Jail and
Detention Center (“Jail”). The policy provided “[w]ith the exception of privileged
mail or legal mail, the only type of mail the jail staff are permitted to accept for the
inmate is post cards. Other mail will be marked for return to sender.”

      Between August 2016 and May 2017, the Human Rights Defense Center
(“HRDC”), a non-profit organization, mailed several unsolicited batches of materials
to multiple Jail inmates. The materials included, among other items, copies of two
HRDC publications, Prison Legal News and The Habeas Citebook: Ineffective
Assistance of Counsel (“The Habeas Citebook”), together with subscription order
forms. Most of the mailings were returned to HRDC marked “Refused,” “Return to
Sender Insufficient Address,” or “Return to sender, postcards only.” HRDC then
sued Baxter County under 42 U.S.C. § 1983, alleging that (1) the Jail’s postcard-only
policy violates HRDC’s First Amendment right to communicate with Jail inmates,


      1
       The Honorable Sarah E. Pitlyk, United States District Judge for the Eastern
District of Missouri, sitting by designation.

                                          -2-
and (2) the Jail’s rejection of HRDC’s mailings violated HRDC’s Fourteenth
Amendment procedural due process rights to notice and an opportunity to appeal the
Jail’s decisions.

       The district court initially granted partial summary judgment in favor of
HRDC, concluding that the Jail’s rejection of HRDC mailings on August 5, 2016,
was a “technical” violation of HRDC’s due process rights to notice of the reason for
the rejection and an opportunity to be heard. After a bench trial, the district court
held the postcard-only policy was reasonably related to legitimate penological goals
and did not violate HRDC’s First Amendment rights. See Turner v. Safley, 482 U.S.
78 (1987); Simpson v. Cnty. of Cape Girardeau, 879 F.3d 273 (8th Cir. 2018). The
district court awarded HRDC four dollars in nominal due process damages for its four
discrete August 2016 mailings. HRDC appeals both rulings. We affirm the due
process ruling, vacate the First Amendment ruling, and remand for further
proceedings.

                                  I. Background

      HRDC’s non-profit mission “is to educate prisoners and the public about the
destructive nature of racism, sexism, and the economic and social costs of prisons to
society.” HRDC accomplishes this mission through litigation, advocacy, and
publishing/distributing magazines and books to prisoners nationwide.

       Prison Legal News is a 72-page monthly magazine containing news about
prison facilities and conditions, prisoners’ rights, and court opinions. The Habeas
Citebook is a 200-page self-help book detailing federal and state cases dealing with
ineffective assistance of counsel issues. To communicate its message and to solicit
new subscribers, HRDC sends unsolicited batches of “outreach” materials to inmates,
including samples of books and magazines, letters, prior court cases, and subscription
information.

                                         -3-
       Baxter County is located in north central Arkansas. The Jail houses 116-141
pretrial detainees, convicted misdemeanants, and felons awaiting transportation to the
Arkansas Department of Corrections. Very few Jail inmates are there longer than a
matter of months.

        In December 2011, the Sheriff announced a new postcard-only mail policy.
The Sheriff issued a press release explaining the rationale for the new policy: “First,
it is being undertaken as a security precaution as a proactive measure to decrease the
amount of contraband coming into the Detention Center. Second, it is being
undertaken as a cost savings measure to the county, which has to supply postage for
indigent inmates.” At trial, the Sheriff reiterated the security and cost-saving
rationales. He testified that the postcard-only policy was also designed to conserve
resources because it made inspecting and processing the mail more efficient, allowing
limited Jail staff more time to carry out other duties. Under this policy, HRDC’s
mailings were returned to HRDC instead of being distributed to inmates.

                         II. The First Amendment Claim

       The Supreme Court has made it clear that persons who are incarcerated do not
forfeit First Amendment protection of their rights to freedom of speech and religion
at the prison gate. Bell v. Wolfish, 441 U.S. 520, 545 (1979). Nor do prison walls
“bar free citizens from exercising their own constitutional rights by reaching out to
those on the ‘inside.’” Thornburgh v. Abbott, 490 U.S. 401, 407 (1989). “[T]here is
no question that publishers who wish to communicate with those who, through
subscription, willingly seek their point of view have a legitimate First Amendment
interest in access to prisoners.” Id. at 408. However, “maintaining institutional
security and preserving internal order and discipline are essential goals that may
require limitation or retraction of the retained constitutional rights of both convicted
prisoners and pretrial detainees.” Bell, 441 U.S. at 547.



                                          -4-
       To determine whether a jail or prison policy infringes on the First Amendment
rights of inmates, as well as those seeking to communicate with them, “the relevant
inquiry is whether the [policy is] ‘reasonably related to legitimate penological
interests.’” Thornburgh, 490 U.S. at 409 (quoting Turner, 482 U.S. at 89). To help
answer that question, the Supreme Court has identified factors relevant to this
inquiry: (1) “whether the [policy] has a ‘valid rational connection’ to a legitimate
governmental interest”; (2) “whether alternative means are open to [those desiring to
communicate with] inmates to exercise the asserted right”; (3) “what impact an
accommodation of the right would have on guards and inmates and prison resources”;
and (4) “whether there are ‘ready alternatives’ to the [policy].” Overton v. Bazzetta,
539 U.S. 126, 132 (2003) (quoting Turner, 482 U.S. at 89–91). These so-called
Turner factors present factual and legal questions for which “the district court must
necessarily find the facts that either support or undermine the constitutionality of a
particular [policy], [but] the ultimate conclusion as to constitutionality is a question
of law.” Hill v. Blackwell, 774 F.2d 338, 343 (8th Cir. 1985). Courts are to give
“substantial deference to the professional judgment of prison administrators, who
bear a significant responsibility for defining the legitimate goals of a corrections
system and for determining the most appropriate means to accomplish them.”
Overton, 539 U.S. at 132.

      After a bench trial, the district court upheld the postcard-only policy
concluding “that all of the Turner factors favor the County.” We review de novo the
court’s application of the Turner factors to its factual findings. Iron Eyes v. Henry,
907 F.2d 810, 813 (8th Cir. 1990). The burden of persuasion is not on the County to
prove the validity of its policy, but on HRDC to disprove it. Overton, 539 U.S. at
132; see Beard v. Banks, 548 U.S. 521, 529 (2006).

      As the district court recognized, the second Turner factor—whether alternative
means are open to exercise the asserted right—presents a different issue when the
outsider seeking to communicate with inmates is a publisher like HRDC, rather than

                                          -5-
a member of an inmate’s immediate family, as was the case in Simpson.2 The district
court found that this factor favored the County because there are several alternative
ways in which HRDC can communicate with Jail inmates—postcards, in-person
visitation, and donating materials to the Jail’s law library. The district court
acknowledged, however, the alternative means available to HRDC, a distant
publisher, are less practical than the alternatives available to the inmate’s nearby
mother in Simpson.

       The Supreme Court has made it clear that while alternative means of
communication do not have to be “ideal,” they do have to be “available.” Overton,
539 U.S. at 135; see also Pell v. Procunier, 417 U.S. 817 (1974). If the alternative
means are illusory, impractical, or otherwise unavailable, this would weigh in favor
of HRDC under the second Turner factor. A key consideration in this case is that,
even if HRDC could be required to use only postcards to solicit inmate subscribers,
the postcard-only policy appears to prohibit Jail inmates from receiving any of
HRDC’s publications, as subscribers or otherwise. Thus, HRDC asserts, the policy
is a de facto total ban on publishers communicating with inmates. The Supreme
Court has twice warned that “a de facto permanent ban” on inmate access to
communication with outsiders would present a serious constitutional issue. Beard,
548 U.S. at 535; Overton, 539 U.S. at 134. Our prior cases reflect that concern. See
Murphy v. Mo. Dep’t of Corr., 814 F.2d 1252, 1257 (8th Cir. 1987) (holding a mail
policy which totally banned communication from an organization violated the free
speech and free exercise of religion rights of the inmates). Unfortunately, the district
court’s findings and conclusions did not address this issue.




      2
        In Simpson, we expressly recognized our holding was “narrow” due to the
“fact-intensive” nature of the Turner analysis “requiring careful examination of the
policies and institutions at issue in each case.” 879 F.3d at 282.

                                          -6-
       Here, HRDC is asserting its First Amendment right as a publisher to access
inmates. By contrast, the Supreme Court’s concern in Beard was the impact of a de
facto permanent ban on the First Amendment rights of certain “specially dangerous
and recalcitrant inmates” to access publications. Applying Turner, the Court in Beard
reversed the grant of summary judgment invalidating a limited total ban. 548 U.S.
at 533–36 (restriction denying “level 2” inmates all access to newspapers or
magazines for at least ninety days). The Court has not considered the extent to which
a ban on access to inmates may violate the separate First Amendment rights of
outsiders, including publishers. Those rights are not wholly derivative of the rights
of inmates.3

       Viewed in this light, an important question is whether HRDC proved its
assertion that the postcard-only policy results in “a de facto total ban” on Jail inmates
accessing HRDC’s materials. The district court made no finding of fact on this issue,
and the record on appeal provides little help because neither party at trial focused on
the issue.4 As written, the postcard-only policy looks like a total ban—it instructs Jail


      3
       The rights of outsiders to communicate “are correlative to the rights of
prisoners and must be analyzed under the same standard. But [it] is wrong to
conclude that outsiders’ rights are therefore strictly dependent on a prior request from
an inmate.” Prison Legal News v. Livingston, 683 F.3d 201, 214, 218 (5th Cir. 2012)
(upholding the ban on five books because the policy left “open ample alternative
avenues for [the publisher] to express its views to Texas inmates”).
      4
       The dissent believes donation to the Jail’s “small law library” is an “obvious
viable alternative,” and asserts the policy does not facially “preclude inmates from
accessing communal copies of HRDC’s publications permitted by the Sheriff.” But
we do not see donation to the so-called “law library,” which consists of six or seven
worn books in a milk crate, Trial Tr. Vol. 2 at 205:12–13, 223:25–224:6, ECF No.
128, as such an obvious solution. For one, the record is unclear whether HRDC’s
materials would be permitted by the Sheriff. The unrebutted testimony at trial was
that no publisher can send books into the Jail, Trial Tr. Vol. 1 at 121:5–8, ECF No.
127; that no magazines of any type are allowed in the Jail, id. at 124:21–23; and that

                                          -7-
staff not to deliver books and magazines to inmates. There was also trial testimony
that inmates may not order or receive such publications. And there is evidence that
the Jail has no electronic reading kiosk and that it stopped maintaining a book cart for
the inmates to use.

       In order to conduct the required Turner analysis, it is necessary for us to have
a finding on what, if any, alternative means are available to HRDC to exercise its
“First Amendment interest in access to prisoners.” Thornburgh, 490 U.S. at 408.5


the Jail does not accept books, Trial Tr. Vol. 2, at 210:5–17, 211:8–10, ECF No. 128.
And it is unclear what avenue is available to HRDC to get permission from the Sheriff
under the policy. Whatever potential the Jail’s grievance procedure may hold for
prisoners, it is unavailable to a non-inmate publisher like HRDC. This further
highlights the absence of a factual finding by the district court that enables this court
to determine whether the postcard-only policy is a de facto ban on HRDC’s
publications.
      5
       This alternative-means finding should be considered with the other three
Turner factors to determine the reasonableness of the policy. See Thornburgh, 490
U.S. at 414. Because the Turner factors should be considered as part of the overall
weighing of the relevant interests, as opposed to in a piecemeal fashion, we decline
to comment on these other factors at this time.

        Citing to Beard, 548 U.S. at 532–33, the dissent believes the Turner analysis
can be conducted without additional fact-finding by the district court and it
emphasizes what it apparently sees as the primacy of the first Turner factor. We do
not interpret Beard so broadly. The full text of the discussion in Beard reveals the
Supreme Court was discussing the Turner analysis in the very specific context of the
policy at issue and observing the factors in that particular case were largely
redundant. Id. at 532 (observing, after it had analyzed all the Turner factors, that “the
second, third, and fourth factors, being logically related to the Policy itself, here add
little, one way or another, to the first factor’s basic logical rationale”) (emphasis
added). The calculus was specific to the policy in Beard rather than a general
proposition of law. Id. That is why this court has long recognized that “a Turner
analysis is a fact-intensive inquiry requiring a careful examination of the policies and

                                          -8-
      Accordingly, we vacate the dismissal of HRDC’s First Amendment claim and
remand for further proceedings not inconsistent with this opinion. See generally 9C
Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 2577 (3d
ed. 2020); Swanson & Youngdale, Inc. v. Seagrave Corp., 561 F.2d 171, 174 (8th Cir.
1977).

                              III. Due Process Claims

       HRDC also argues that the district court erred by failing to grant summary
judgment on its claim that the County violated its procedural due process right, as
defined by Procunier v. Martinez, 416 U.S. 396, 418–19 (1974). HRDC contends
that under Procunier, it is entitled to notice of all rejected mailings and a reasonable
opportunity to make a protest to a prison official other than the person who rejected
the mailings. Id. The County argues that HRDC failed to preserve this issue because
it did not include the district court’s summary judgment Opinion and Order in its
Notice of Appeal. See Fed. R. App. P. 3(c)(1)(B); Hawkins v. City of Farmington,
189 F.3d 695, 704–05 (8th Cir. 1999). We do not decide this issue because we
conclude HRDC’s contention is without merit.

       After analyzing the relevant caselaw, the district court assessed HRDC’s due
process claims under Mathews v. Eldridge, 424 U.S. 319 (1976), rather than the more
stringent standards of Procunier, a censorship case. The district court reasoned this
was proper because “altogether different considerations come into play when a
publication is rejected not because it was censored based on its content or the status
of the sender but rather because it was a mass mailing rejected pursuant to the routine
enforcement of a rule with general applicability.” We agree with that analysis. The

institutions at issue in each case.” Simpson, 879 F.3d at 282. Where the plaintiff is
a publisher, rather than an inmate, we cannot give mere lip service to interests beyond
the first Turner factor that the Supreme Court has expressly acknowledged are
protected by the First Amendment. Thornburgh, 490 U.S. at 408.

                                          -9-
Court in Procunier expressly stated that “[d]ifferent considerations may come into
play in the case of mass mailings.” 416 U.S. at 408 n.11. In later cases, the Court has
characterized Procunier “as a case concerning ‘written communication by inmates’
to noninmate recipients.” Thornburgh, 490 U.S. at 411 n.10 (quoting Pell, 417 U.S.
at 826). More recently, the Eleventh Circuit concluded: “Since mass mailings require
a lower standard for due process guidelines, we evaluate what process is due under
the test set forth in Mathews v. Eldridge[].” Perry v. Sec’y, Fla. Dep’t of Corr., 664
F.3d 1359, 1368 (11th Cir. 2011).

       Here, HRDC mailed some inmates several batches of “outreach” materials
containing books, magazines, informational packets, and court opinions. Some
process was due HRDC when its mailings were rejected. The County had publicly
announced in December 2011 that only postcard mailings would be accepted. The
record does not reflect whether HRDC did the minimal research needed to learn its
2016 and 2017 outreach mailings did not comply with the published postcard-only
policy. If not, when the first mailings were returned to HRDC marked “Refused” in
August 2016, a simple phone call to the Jail would have confirmed—as a June 2017
phone call by an HRDC employee did confirm—that all mailings other than postcards
would be refused for this same reason. Prior cases suggest that, when one edition of
a publication is impounded because one or more advertisements violate prison
policies, due process may require the prison to notify the publisher with specific
reasons for the impoundment and an opportunity to challenge the decision. But “due
process does not require copy-by-copy notice [if] later denials of identical
publications amount to the routine enforcement of a rule with general applicability.”
Prison Legal News v. Sec’y, Fla. Dep’t of Corr., 890 F.3d 954, 976 n.20 (11th Cir.
2018) (quoting Prison Legal News v. Livingston, 683 F.3d 201, 223 (5th Cir. 2012)).

      HRDC challenged the validity of the postcard-only policy under Turner, not
whether its mailings were wrongly rejected if the policy is valid. No formal appeal
process was needed to bring that challenge to the district court. On this summary

                                         -10-
judgment record, the district court concluded the County committed only a
“technical” due process violation by marking “Refused” on the August 2016 mailings
without explaining why the refusal occurred. The County has not appealed that
ruling.

       HRDC also argues that the district court erred in awarding only four dollars in
nominal damages for the County’s due process violations. A plaintiff must prove
actual injury to recover compensatory damages for a procedural due process violation
but may obtain nominal damages without showing an actual injury. Carey v. Piphus,
435 U.S. 247, 263–64, 266 (1978). HRDC argues it proved three types of actual
injury at trial—costs for processing and receiving the rejected mailings, overhead
costs, and damage to its mission and ability to raise funds. We disagree.

        The trial record demonstrates that HRDC would have incurred these costs even
if it had received the process due after the August mailings were rejected. HRDC’s
Executive Director testified at trial that one of its purposes in sending outreach
mailings is to “investigat[e] censorship practices at facilities.” HRDC sends outreach
to a particular facility “[b]ased on what we’re investigating, if they have
unconstitutional mail practices or censorship practices.” Its practice is to send
outreach to a facility being investigated “once or twice, you know, maybe three times,
as we did in this case . . . to figure out what their practices are.” Here, the Director
explained, HRDC sent three batches to the Jail over the course of nearly a year “to
confirm that they, in fact, had not changed their policies.” This testimony strongly
supports the district court’s finding that HRDC failed to prove actual injury flowing
directly from the technical due process violation in August 2016. Therefore, the
district court did not err in awarding HRDC a dollar in nominal damages for each of
the four types of mailings it sent on August 5, 2016. See Fegans v. Norris, 537 F.3d
897, 908 (8th Cir. 2008); Corpus v. Bennett, 430 F.3d 912, 916 (8th Cir. 2005)
(explaining “one dollar is recognized as an appropriate value for nominal damages”).



                                         -11-
                                    IV. Conclusion

      We affirm the district court’s judgment on HRDC’s due process claim. We
vacate the district court’s judgment on HRDC’s First Amendment claim, and we
remand for further proceedings consistent with this opinion.

LOKEN, Circuit Judge, concurring in part and dissenting in part.

       I concur in Part III of the court’s opinion and its decision to affirm the district
court’s judgment on HRDC’s due process claim. I respectfully dissent from Part II,
which remands for further fact findings on publisher HRDC’s First Amendment claim
that the Baxter County Jail’s postcard only policy is a “de facto permanent ban” of
HRDC’s mailings of books and other printed materials to the Jail’s inmates and
detainees. I would affirm the district court’s judgment in its entirety.

       In response to the need of a small jail to maintain a safe, efficient, and cost-
effective facility, Baxter County limited non-privileged mail directed to inmates to
postcards. HRDC publishes Prison Legal News and The Habeas Citebook and
solicits subscriptions from inmates. HRDC sued alleging violations of its First
Amendment right “in communicating with incarcerated individuals.” As the majority
recognizes, to resolve the ultimate question -- whether a jail policy is “reasonably
related to legitimate penological interests” -- the Supreme Court considers the four
factors it fashioned in Turner v. Safley, 482 U.S. 78 (1987). See Thornburgh v.
Abbott, 490 U.S. 401, 407-14 (1989).

       The sticking point for the majority was the second Turner factor -- “whether
alternative means are open to [those desiring to communicate with] inmates to
exercise the asserted right.” Ante p.5. Its analysis of the de facto permanent ban
question reads like we are reviewing a Rule 12(b)(6) dismissal or a Rule 56 summary
judgment. It begins with the observation that “the postcard-only policy appears to

                                          -12-
prohibit Jail inmates from receiving any of HRDC’s publications, as subscribers or
otherwise,” ante p.6, and concludes that appearances are enough to require a remand
for additional fact finding. But in this case, the district court denied cross motions
for summary judgment and conducted a bench trial in which HRDC had the burden
to prove the policy’s invalidity, see Overton v. Bazzetta, 539 U.S. 126, 132 (2003),
including the second Turner factor, see Holloway v. Magness, 666 F.3d 1076, 1080-
81 (8th Cir.), cert. denied, 568 U.S. 836 (2012). The facts proved at trial govern
whether HRDC proved its as-applied claim of a de facto permanent ban, not what the
policy appears on its face to prohibit.

      Moreover, in my view the majority’s observation misreads the policy. The
Baxter County Detention Facility’s Mail Regulations in effect in 2012, after the
postcard-only policy was adopted, provide in relevant part:

      1. For purposes of this policy, the following definitions shall apply:
            A.    “Privileged Mail” . . . .

             B.    “General Mail”: Any correspondence . . . not covered
                   under the definition of “privileged mail.” General mail
                   may also include any publications, magazines, newspapers,
                   periodicals, journals and pamphlets received by inmates
                   from their originating source, providing such are permitted
                   by the Sheriff.

      2. Guidelines for the Processing of Incoming Mail:
           A.     All incoming mail to the jail will be received at the
                  sheriff’s department and will be forwarded to the jail
                  administrator . . . for delivery to the jail. . . . With the
                  exception of privileged mail or legal mail, the only type of
                  mail the jail staff are permitted to accept for the inmate is
                  post cards. Other mail will be marked for return to sender.




                                        -13-
(Emphasis added.) By its plain terms, the postcard-only policy in Section 2.A applies
to incoming mail addressed directly to an inmate for delivery to that inmate, whereas
Section 1.B authorizes the Sheriff to permit receipt of General Mail not addressed to
inmates, including publications HRDC claims were subject to a “de facto permanent
ban.” In other words, on its face the policy does not preclude inmates from accessing
communal copies of HRDC’s publications if permitted by the Sheriff.

       The trial highlighted this reality. In defense of the policy’s reasonableness,
Baxter County presented evidence that the Jail has a formal grievance process, and
there was testimony that no inmate has filed a grievance challenging the policy, or
requested an informal exception under Section 1.B of the policy, or attempted to
subscribe to an HRDC publication. HRDC did not join one or more Jail inmates as
co-plaintiffs or call an inmate witness who could have challenged this evidence, as
it has done in other postcard-only challenges.6 See, e.g., Prison Legal News v.
Lehman, 397 F.3d 692 (9th Cir. 2005); Prison Legal News v. Cook, 238 F.3d 1145
(9th Cir. 2001). As the majority notes, HRDC elicited testimony by the Sheriff that
books and magazines may not be sent to the jail. But the context was mailings
addressed to the inmate and intended for his personal use and possession. HRDC’s
attorneys -- a litigation team of lawyers from Seattle, Washington, Lake Worth,
Florida, and Little Rock, Arkansas, who have litigated this issue all over the country
-- carefully avoided asking the Sheriff whether his authority to permit receipt of
books and other publisher materials as General Mail not addressed to specific inmates
would include permission to accept donated copies of HRDC’s Prison Legal News
and The Habeas Citebook to be made available to inmates generally on the Jail’s
book cart or in its law library. (There was testimony the Jail maintained a book cart


      6
        This apparent lack of inmate interest in HRDC publications is not surprising.
An inmate or detainee expecting to stay at the Jail for two or three months is not
likely to be interested in a year-long subscription to Prison Legal News, or in
spending $50 for a book teaching how to obtain habeas relief.

                                        -14-
for non-legal materials but ended it shortly before trial because inmates were tearing
up the books.)

      The Sheriff further testified that risk management attorneys from the
Association of Arkansas Counties review new Baxter County policies and changes
to existing policies and generally “make sure our policies and procedures and
everything we do helps protect the inmates and their rights.” HRDC claimed in this
action it was deprived of its due process right to notice and an opportunity to be
heard. But in the year between when its first mailings were returned marked
“Refused” to its filing of this lawsuit, HRDC never engaged in a discussion with the
Sheriff about changing the policy or appealed the postcard-only policy to Baxter
County decisionmakers.

         In ruling that the second Turner factor did not favor HRDC, the district court
noted:

         There was testimony from [HRDC founder and Executive Director] Paul
         Wright that an employee of HRDC contacted the County Jail after its
         publications began being rejected to inquire about how it could mail its
         materials to the Jail. It was informed that it could not mail its materials
         directly to prisoners unless the mailings were on postcards. However,
         there was no testimony that HRDC ever inquired about donating its
         materials to the Jail. The likely reason, of course, is that at least part of
         HRDC’s mission is to increase paid subscriptions to its publications.

In my view, there is an additional likely reason HRDC made no attempt to determine
whether there were ways other than direct mailings that Jail inmates could access
books and printed materials HRDC claims are banned. When HRDC and other
publishers made such inquiries in prior cases, prison and jail officials have adopted
modifications that publisher plaintiffs did not favor but reviewing courts approved
under Turner and Thornburgh in rejecting claims of de facto total ban. The risk of


                                             -15-
triggering such an adverse response is substantial because it is well settled that
“[a]lternatives to the type or amount of speech at issue ‘need not be ideal . . . they
need only be available.’” Holloway, 666 F.3d at 1080 (quotation omitted).

        For example, in Crime Justice & America v. Honea, a publisher challenged a
policy that “prohibits delivery of unsolicited commercial mail to inmates” that was
adopted to combat problems caused by inmates misusing paper. 876 F.3d 966, 970
(9th Cir. 2017). In response, “[o]fficials installed electronic kiosks throughout the
jail during the litigation.” The district court found after a bench trial this was an
adequate alternative that satisfied the second Turner factor. Id. at 976. On appeal,
the publisher argued “kiosks do not guarantee the same level of saturation as
delivering fifty-five hard copies of the magazine to the jail every week.” Id. The
Ninth Circuit affirmed, noting that inmates use paper for a variety of nefarious acts
and are more likely to misuse paper that does not belong to them. Id. at 973. “Where
other avenues remain available for the exercise of the asserted right,” the court
reasoned, “courts should be particularly conscious of the measure of judicial
deference owed to corrections officials . . . in gauging the validity of the regulation.”
Id. at 976, quoting Turner, 482 U.S. at 90.

        Even more relevant to the issue in this case, in Avery v. Turn Key Health
Clinics, LLC, an inmate sued Benton County, Arkansas, challenging a Detention
Center policy not to accept books that were directed to inmates from individuals.
Based on the Turner factors, the court upheld the book policy as reasonable,
concluding it “is not a complete ban” because it “provides that books will be accepted
by the jail clerk’s office, but only on a ‘donation basis,’” and then “will be available
to all inmates through the library.” No. 5:18-cv-05075, Mem. Opinion & Order at 22,
2020 WL 714176 at *10-11 (W.D. Ark. Dec. 12, 2020), aff’d on other grounds, No.
20-1608 (8th Cir. Jan. 12, 2021).




                                          -16-
        HRDC, a non-profit organization, could have offered to donate publications for
access by inmates on the Jail’s book cart or in the jail library, but did not do so.
HRDC could have challenged the Sheriff’s policy to Baxter County administrators,
but did not do so. Executive Director Wright testified HRDC decided that any
attempt to challenge the postcard-only policy administratively would have been futile.
I infer that testimony was disingenuous if not dishonest. HRDC has filed First
Amendment and due process actions around the country challenging postcard-only
and other policies restricting its ability to communicate with prisoners in correction
facilities of all sizes. HRDC knew that, if it engaged in a discussion with Baxter
County about its policy, the County might respond that inmates may access donated
publisher materials on the book cart or in the library, but not in their cells. That was
the accommodation upheld in Avery, 2020 WL 714176 at *10-11. Rather than risk
an unfavorable accommodation that would be afforded judicial deference under
Turner standards, HRDC brought this purported “as applied” action based on how the
bare postcard-only policy may “appear” to the court. In other words, this is, in reality,
a disguised facial attack that has persuaded the majority to conduct an improper de
novo review of a policy they consider flawed. If there is indeed a de facto ban, it is
a self-inflicted wound.

       The factual focus through summary judgment and trial was not the second
Turner factor. The parties focused on the first Turner factor -- whether the challenged
policy has a valid rational connection to a legitimate government interest. Rightly so.
The first factor is a critical threshold issue. If Baxter County failed to justify its
postcard-only policy under this standard, game over, HRDC prevails. See Simpson
v. Cnty. of Cape Girardeau, 879 F.3d 273, 279 (8th Cir. 2018); Singer v. Raemisch,
593 F.3d 529, 534 (7th Cir. 2010). The majority ignores or overlooks Supreme Court
decisions making clear that the four Turner factors are not a typical multi-factor test.
HRDC’s First Amendment right to access jail inmates is not “wholly derivative of the
rights of inmates,” ante p.7, but its right must give way to a valid jail or prison policy
that prohibits inmates from receiving the communication in the interest of

                                          -17-
“maintaining institutional security and preserving internal order and discipline.” Bell
v. Wolfish, 441 U.S. 520, 546 (1979); see also Thornburgh, 490 U.S. at 410 n.9
(listing cases implicating both inmate and outsider rights). Thus, when a jail policy
satisfies the first Turner factor, the Supreme Court considers the other three factors
to determine whether the policy is reasonably related to Baxter County’s legitimate
penological interests. If the second, third, and fourth factors are “logically related to
the Policy itself, [they] add little, one way or another, to the first factor’s basic logical
rationale. . . . The real task . . . is not balancing these factors, but rather determining
whether the [County] shows more than simply a logical relation, that is, whether [it]
shows a reasonable relation.” Beard v. Banks, 548 U.S. 521, 532-33 (2006)
(plurality opinion).

       Regarding the second factor, “[t]he absence of any alternative . . . provides
‘some evidence that the regulations [a]re unreasonable,’ but is not ‘conclusive’ of the
reasonableness of the Policy.” Id. at 532 (2006), quoting Overton v. Bazzetta, 539
U.S. 126, 135 (2003); see also Block v. Rutherford, 468 U.S. 576, 588 & n.9 (1984)
(upholding “blanket prohibition on contact visits”). The district court recognized that
the issue of alternative available means is different in this case than in Simpson,
where an inmate’s mother was the plaintiff. But the court concluded that HRDC’s
position was “untenable” because “accepting HRDC’s argument at face-value
requires finding that a mother attempting to communicate with her child in prison
would have fewer First Amendment freedoms than a publisher who sends unsolicited
mailings into a prison in order to (at least in part) sell subscriptions to its magazines.”
I agree. As the Supreme Court said years ago, the press has “no constitutional right
of access to prisons or their inmates beyond that afforded the general public.” Pell
v. Procunier, 417 U.S. 817, 834 (1974). HRDC is asserting the right to send its
unsolicited materials to every inmate and detainee at the Jail. “Different
considerations may come into play in the case of mass mailings.” Procunier v.
Martinez, 416 U.S. 396, 408 n.11 (1974).



                                            -18-
       In this case, the district court identified an obvious viable alternative by which
HRDC could communicate its intended messages to inmates -- “attempt to donate its
materials to the Jail to supplement the County’s small law library.” Given the
availability of this alternative, HRDC failed to carry its burden to prove at trial a de
facto permanent ban that made the Jail’s mail policies either not reasonably related
to legitimate penological objectives or an exaggerated response to such concerns.
Thus, the district court did not err in finding that the second Turner factor does not
favor HRDC.

       Baxter County defended its policy on the grounds of efficiency, cost-
effectiveness, and security -- “the most compelling government interest in a prison
setting.” Simpson, 879 F.3d at 279 (citations omitted). The defense prevailed at trial,
despite HRDC’s evidence as to the remaining three Turner factors. I would affirm.
                               ___________________




                                          -19-